MEMORANDUM **
Richard C. Spruel, a Washington state prisoner, appeals pro se from the denial of his motion for a preliminary injunction in his action under the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq. Spruel, a Shi’a Muslim, contends that the district court erred in refusing to order the defendants to provide a Halal diet containing Halal meat, rather than a diet of ovo-lacto vegetarian meals, pending disposition of the action. We have jurisdiction under 28 U.S.C. § 1292(a)(1).
*766The district court did not abuse its discretion in concluding that Spinel had not established that he was likely to succeed on the merits of his claim and would be irreparably harmed absent the court’s intervention, nor had he raised serious questions and shown that the balance of hardships tipped in his favor. See Warsoldier v. Woodford, 418 F.3d 989, 993-95 (9th Cir.2005). Accordingly, we affirm the district court’s denial of a preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.